Citation Nr: 0831323	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-00 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits based on claims for 
increased evaluations for service-connected disabilities and 
for special monthly compensation.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from September 1948 
to August 1952.  The veteran died in December 2004; the 
present appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 RO rating decision that 
denied service connection for the cause of the veteran's 
death.  

The same rating decision denied claims that were pending at 
the time of the veteran's death for increased evaluations for 
ten service-connected disabilities and for special monthly 
compensation (SMC).  

The appellant submitted a Notice of Disagreement (NOD) in 
regard to the claim for service connection for cause of the 
veteran's death in April 2006 and a Substantive Appeal on 
that issue in December 2006.  She declined a hearing before 
the Board on that issue.  

The appellant submitted an NOD in regard to the claims for 
accrued benefits in December 2006 and a Substantive Appeal on 
those issues in May 2007.  She requested a hearing before the 
Board on those issues; such a hearing is pending.  

The Board's decision in regard to the issue of service 
connection for the cause of the veteran's death is set forth 
hereinbelow.  

The issue of accrued benefits is addressed in the REMAND 
portion of the decision below and is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant when further action is required 
on her part.  


FINDINGS OF FACT

1.  The veteran died on December [redacted], 2004; the official cause 
of death was listed as cardiac failure due to or as a 
consequence of valvular heart disease, with significant 
contributions from small bowel obstruction, gastrointestinal 
bleed and pneumonia.  

2.  At the time of the veteran's death he was service-
connected inter alia for peripheral vascular disease of the 
bilateral upper extremities and bilateral lower extremities.  

3.  The most probative medical opinions of record state that 
the veteran's service-connected peripheral vascular disease 
was intimately related to his coronary artery disease and 
that that the cause of the veteran's death was related to an 
extension of the service-connected vascular injury.  


CONCLUSION OF LAW

By extending the benefit of doubt to the appellant, the 
veteran's service-connected peripheral vascular disease 
contributed substantially or materially in producing his 
death.  38 U.S.C.A. §§ 1110, 1310, 5103, 5105A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.03, 3.307, 
3.309(e), 3.312 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the fully favorable action taken herein, the Board 
finds that all notification and development action needed to 
render a fair decision on the issue of service connection for 
the cause of the veteran's death has been accomplished.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for disability (or death) that is proximately due to 
or the result of a service-connected disability.  See 38 
C.F.R. § 3.3 10(a).  

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto. 38 C.F.R. § 3.312(b).  

To be considered a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death. 38 C.F.R. § 3.3 12(c)(1).  It is not sufficient to 
show that the service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  
Id.  

Considering the evidence of record in light of the above-
noted legal authority, the Board finds for the reasons below 
that a disability of service origin caused or contributed 
substantially or materially to cause the veteran's death.  

The veteran died on December [redacted], 2004.  The death certificate 
shows the immediate cause of death as cardiac failure, due to 
or as a consequence of valvular heart disease.  The death 
certificate notes significant contributions from small bowel 
obstruction, gastrointestinal bleed and pneumonia.

At the time of his death the veteran had service-connected 
disabilities as follows:  residuals of cold injury to the 
left and right lower extremities with peripheral vascular 
disease, each rated as 30 percent disabling; residuals of 
cold injury to the left and right upper extremities with 
peripheral vascular disease, each rated as 30 percent 
disabling; arthritis of the left hip, rated as 30 percent 
disabling; arthritis of the right hip, rated as 10 percent 
disabling; arthritis of the right shoulder, rated as 30 
percent disabling; arthritis of the left shoulder, rated as 
20  percent disabling; residuals of a left knee injury, rated 
as 10 percent disabling; and, arthritis of the cervical 
spine, rated as 10 percent disabling.  The veteran's combined 
evaluation for compensation was 100 percent.  

The appellant contends that the veteran's service-connected 
peripheral vascular disease materially contributed to cause 
the veteran's death.  

In support of her claim the appellant submitted a March 2006 
letter from Dr. CKR, a physician specializing in internal 
medicine who treated the veteran at the time of his death.  
Dr. CKR stated that the veteran had sustained vascular injury 
secondary to exposure to cold weather during military 
service, and that the cause of the veteran's death was 
related to an extension of this vascular injury.  

The appellant also submitted a January 2007 letter from Dr. 
DAE, the Vice President for Medical Affairs of the hospital 
at which the veteran died.  Dr. DAE stated the veteran's 
service-connected peripheral vascular disease was intimately 
related to his coronary artery disease.  Dr. DAE cited 
several medical studies supporting a relationship between 
peripheral vascular disease and coronary artery disease.  

The only medical evidence against service connection is a VA 
medical opinion issued in June 2005 by a physician's 
assistant.  The opinion states that peripheral vascular 
disease is a disease of blood vessels outside the heart and 
affecting peripheral circulation as opposed to cardiac 
circulation.  Peripheral vascular disease causes diseases of 
both the peripheral arteries and the peripheral veins.  On 
the other hand, valvular heart disease refers to disorders 
and diseases of the heart valves, which may occur as a result 
of infection, degeneration or congenital abnormality.  The 
most common is rheumatic fever.  The physician's assistant 
concluded that there is no correlation between the veteran's 
cause of death and the peripheral vascular disease.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As true 
with any piece of evidence, the credibility and weight to be 
assigned to these opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

First and foremost, the Board notes that Drs. CKR and DAE are 
shown to be physicians; Dr. CKR is affiliated with the 
American Board of Internal Medicine and Dr. DAE is a Fellow 
of the American College of Cardiology.  The Board must accept 
the opinion by Dr. DAE as more competent in regard to a 
question of cardiology than the opinion of a physician's 
assistant, in that Dr. DAE clearly has more professional 
knowledge and skill in analyzing the data.  Similarly, the 
Board must accept the opinion of Dr. CKR as being more 
competent than that of the physician's assistant in regard to 
internal medicine questions.  

The Court has expressly declined to adopt a rule that accords 
greater weight to the opinion of the veteran's treating 
physician over a VA or other physician.  Winsett v. West, 11 
Vet. App. 420 (1998); Chisem v. Brown, 4 Vet. App. 169, 176 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  
However, as noted above the VA examiner was not a physician, 
and the examination report was not countersigned by a 
physician.  

In short, the Board finds that the medical evidence to be at 
least in relative equipoise in showing that the veteran's 
service-connected peripheral vascular disease materially 
contributed to the cause of his death.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

In this case, the evidence is at least in equipoise, and the 
benefit-of-the-doubt rule applies.  Gilbert, id; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The Board 
accordingly finds that the claim of service connection for 
cause of the veteran's death must be allowed.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  


REMAND

The claim for entitlement to accrued benefits based on 
increased evaluation of service-connected disabilities and 
claim of entitlement to special monthly compensation is 
remanded to the RO for further development for the reasons 
set forth hereinbelow.  

The appellant requested a hearing before the Board at the 
Board's offices in Washington, DC.  A hearing date is still 
pending, but review of the file shows that the issue is not 
yet ready for the Board's adjudication.

The claims for accrued benefits are based on a request for 
increased rating for all service-connected disabilities and 
for SMC, received in October 2004.  As noted above, the 
veteran died in December 2004 while the claims for increased 
rating were still pending.  The RO denied increased rating - 
and, thereby, accrued benefits - because no evidence was "in 
file" at the time of the veteran's death pertaining to the 
rating criteria for the service-connected disabilities or the 
criteria for SMC.

The Board notes, however, that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically of file.  See Dunn v. 
West, 11 Vet. App. 462, 466-467 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). 

Accordingly, the appellant should be advised to inform VA if 
the veteran had treatment at a VA facility for any of his 
service-connected disabilities during the year prior to his 
death.  If the appellant provides information that such 
treatment was provided, the RO should obtain the records in 
question and readjudicated the claim(s) accordingly.

The RO's notice letter to the appellant should explain that 
she has a full one-year period for response.  See 38 U.S.C.A 
§ 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  


After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate 
steps to send to the appellant and her 
representative a letter requesting that 
she identify any VA medical facility 
that provided treatment from October 
2003 to the time of the veteran's death 
for his service-connected disabilities 
(residuals of cold injury with 
peripheral vascular disease of the 
bilateral upper and bilateral lower 
extremities; arthritis of the left and 
right hips; arthritis of the left and 
right shoulders; arthritis of the 
cervical spine; and, residuals of left 
knee injury).   

The RO's letter should clearly explain 
to the appellant that she has a full 
one-year period to respond, although VA 
may decide the claim within the one-
year period.  

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records and responses received should 
be associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant and 
her representative of the records that 
were not obtained, of the efforts that 
were made to obtain them, and describe 
the further action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
undertaken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After accomplished the requested 
actions, and any additional 
notification and/or development action 
deemed warranted, the RO should 
adjudicate the claims on appeal in 
light of all pertinent evidence.  If 
any benefit sought on appeal remains 
denied, the RO should furnish to the 
appellant and her representative an 
SSOC that includes citation to and 
discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all 
determinations, and afford them the 
appropriate time for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


